United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Titusville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Ronald S. Webster, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-800
Issued: March 1, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 3, 20111 appellant, through her attorney, filed a timely appeal from an
August 10, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her schedule award claim. Pursuant to the Federal Employees’ Compensation Act2
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.

1

Under the Board’s Rules of Procedure, the 180-day time period for determining jurisdiction is computed
beginning on the day following the date of OWCP’s decision. See 20 C.F.R. § 501.3(f)(2). As OWCP’s merit
decision was issued on August 10, 2010, the 180-day computation begins August 11, 2010. One hundred eighty
days from August 11, 2010 was February 7, 2011. Since using February 11, 2011, the date the appeal was received
by the Clerk of the Board, would result in the loss of appeal rights, the date of the postmark is considered the date of
filing. The date of the U.S. Postal Service postmark is February 3, 2011, which renders the appeal timely filed. See
20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant sustained permanent impairment warranting a schedule
award due to her accepted rectocele condition.
FACTUAL HISTORY
On April 20, 2007 appellant, then a 50-year-old postal clerk, filed an occupational disease
claim alleging that she first realized that she sustained a pelvic prolapse on September 26, 2006,
but that it was not until November 26, 2006 that she realized it was caused or aggravated by her
employment duties of heavy lifting, excessive lifting and gravity. Appellant underwent a vaginal
hysterectomy and rectocele repair on March 29, 2007. She initially returned to full-duty work on
April 15, 2007 with restrictions and subsequently worked regular full-time duty with no
restrictions.
In a report dated October 5, 2007 and signed on November 1, 2007, Dr. Vanessa Dance, a
second-opinion Board-certified obstetrician and gynecologist, examined appellant at the request
of OWCP to determine whether her rectocele had been caused or aggravated by her employment.
Dr. Dance provided physical findings, reviewed a statement of accepted facts and found that
appellant’s work duties placed her at an increased risk for pelvic prolapse. She concluded that
appellant’s work duties exacerbated or caused her pelvic organ prolapse.
By decision dated November 9, 2007, OWCP accepted appellant’s claim for rectocele
based on Dr. Dance’s report.
On September 24, 2009 appellant filed a claim for a schedule award and submitted a
July 28, 2009 report from Dr. Donna G. Ivery, an attending Board-certified obstetrician and
gynecologist, who treated appellant over several years and for a simple rectocele repair with a
normal recovery and that this type of surgery had a failure rate within the range of 50 percent to
60 percent. Dr. Ivery stated that appellant had pain with intercourse which was not unusual since
surgical scarring could result in changes in the flexibility and caliber of the vagina following the
healing process. She noted that she was not trained or experienced in providing an impairment
rating.
In an October 1, 2009 report, Dr. James W. Dyer, a Board-certified orthopedic surgeon
and OWCP medical adviser, reviewed appellant’s file, and a statement of accepted facts. He
stated that the medical evidence of record was insufficient to support permanent impairment to a
scheduled member due to the accepted condition. Dr. Dyer advised that the hernia or rectocele
was not a ratable organ pursuant to 5 U.S.C. § 8107 and 20 C.F.R. § 10.304 and, thus, appellant
was not entitled to a schedule award.
By decision dated October 5, 2009, OWCP denied appellant’s claim for a schedule award
based on the opinion of Dr. Dyer.
Appellant, through her counsel, requested a telephonic hearing before an OWCP hearing
representative, which was held on February 17, 2010.

2

By decision dated May 7, 2010, the hearing representative affirmed the denial of
appellant’s claim for a schedule award.
On June 2, 2010 appellant’s counsel requested reconsideration and submitted a March 16,
2010 report from Dr. Dance, who had become appellant’s treating physician, who concluded that
appellant had a permanent impairment of the vagina due to her rectocele. Using Table 7-10,
page 151 of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (6th ed. 2009), she found that appellant had a 9 to 17 percent permanent impairment
of the vagina. Dr. Dance stated that the impairment rating was based on the difficulty and/or
possibility of sexual intercourse, the vaginal anatomy alteration, possibility of vaginal delivery
and the amount of treatment necessary for signs or symptoms of vaginal deformity or disease.
She noted that appellant reached maximum medical improvement in approximately June 2007.
In a June 17, 2010 report, Dr. Dyer, the medical adviser, reviewed Dr. Dance’s March 16,
2010 report and concluded that appellant was not entitled to a schedule award. He reiterated that
a rectocele was not a ratable organ pursuant to 5 U.S.C. § 8107 and 20 C.F.R. § 10.304.
Dr. Dyer related that appellant had rectocele surgery on March 29, 2007 and, in 1981, had a
vaginal delivery which could also cause a rectocele and pelvic prolapse.
By decision dated August 10, 2010, OWCP denied modification of its prior decisions.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5 Effective May 1, 2009, OWCP adopted the
sixth edition of the A.M.A., Guides as the appropriate edition for all awards issued after that
date.6
No schedule award is payable for a member, function or organ of the body not specified
in FECA or in the implementing regulations.7 Amendments to FECA, however, modified the
schedule award provisions to provide for an award for permanent impairment to a member of the
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id.

6

Federal (FECA) Procedure Manual, Part 3 -- Claims, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010).
7

Thomas J. Engelhart, 50 ECAB 319 (1999); S.K., Docket No. 08-848 (issued January 26, 2009).

3

body covered by the schedule regardless of whether the cause of the impairment originated in a
scheduled or nonscheduled member. Pursuant to the authority provided by 5 U.S.C.
§ 8107(c)(22), the Secretary added as organs to the compensation schedule to include the breast,
kidney, larynx, lung, tongue, penis, testicle, ovary, uterus/cervix and vulva/vagina.8
ANALYSIS
The Board finds that this case is not in posture for a decision on the issue of whether
appellant has vaginal impairment causally related to her accepted rectocele.
The A.M.A, Guides provides for evaluation of the vagina/vulva under section 7.8,
Female Reproductive Organs9 and Table 7-10, page 151. Sections 7.8a10 and 7.8c11 address how
a permanent impairment is calculated for the vulva and vagina and the cervix and uterus,
respectively.
Dr. Dance found that appellant sustained a permanent impairment of her vagina as a
result of the accepted rectocele. She noted the following criteria in determining appellant’s
impairment: difficulty and/or possibility of sexual intercourse, the vaginal anatomy alteration,
possibility of vaginal delivery and the amount of treatment necessary for signs or symptoms of
vaginal deformity or disease. Using Table 7-10, page 151 of the A.M.A., Guides (6th ed.),
Dr. Dance found that appellant had a 9 to 17 percent permanent impairment of the vagina.
Dr. Dyer, OWCP’s medical adviser, found that appellant had no ratable impairment of an
accepted organ under FECA as the rectocele is not a covered organ. He also noted that
appellant’s rectocele could be attributable to a 1981 vaginal delivery. The Board notes that
OWCP procedures indicate accepted conditions must be included in a statement of accepted facts
and when an OWCP medical adviser renders a medical opinion based on a statement of accepted
facts which is incomplete or inaccurate or when an OWCP medical adviser renders a medical
opinion in which he does not use the statement of accepted facts as the framework in forming his
or her opinion, the probative value of the opinion is diminished.12 Dr. Dyer ignored that OWCP
accepted appellant’s rectocele was employment related when attributing it to her past vaginal
delivery. Moreover he failed to address the A.M.A., Guides in considering appellant’s
impairment due to rectocele. Chapter 7.8 evaluates impairments for female reproductive
organs.13 Sections 7.8a, 7.8b and 7.8c address how permanent impairments are determined for
the vulva/vagina and uterus/cervix.14 The text cites examples in which rectocele contributes to
8

5 U.S.C. § 8107; 20 C.F.R. § 10.404; J.W., 59 ECAB 308 (2008); Marilyn S. Freeland, 57 ECAB 607 (2006).

9

A.M.A., Guides 149-50.

10

Id. at 149.

11

Id. at 151.

12

Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.3
(October 1990).
13

A.M.A., Guides 149-55.

14

Id. at 149-51.

4

an impairment rating of these organs. Dr. Dyer failed to provide an impairment evaluation
which conformed to the A.M.A., Guides and ignored that appellant’s rectocele was an accepted
condition. The case will be remanded for further development of the medical evidence. On
remand, the case should be referred to an appropriate medical specialist or to a different OWCP
medical adviser for an evaluation of appellant’s permanent impairment consistent with the
protocols of the A.M.A., Guides. Following any necessary further development, OWCP shall
issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for a decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 10, 2010 is set aside and the case remanded for further
proceedings consistent with the above opinion.
Issued: March 1, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

